UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-7458


CHRISTOPHER MOSBY,

                Plaintiff - Appellant,

          v.

OFFICER SYKES, of Brunswick Co. Sheriff Department,

                 Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Louise W. Flanagan,
District Judge. (5:12-ct-03246-FL)


Submitted:   January 22, 2015             Decided:   January 27, 2015


Before SHEDD, KEENAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Christopher Mosby, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Christopher Mosby appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2012) complaint.                     We

have     reviewed   the     record   and     find    no   reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.     Mosby v. Sykes, No. 5:12-ct-03246-FL (E.D.N.C. Sept. 24,

2014).     We dispense with oral argument because the facts and

legal    contentions     are    adequately   presented     in   the   materials

before    this   court    and   argument   would    not   aid   the   decisional

process.



                                                                        AFFIRMED




                                       2